Citation Nr: 0505432	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  01-07 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  The propriety of the rating reduction from 100 percent to 
0 percent for osteomyelitis.

2.  The propriety of the decision to change the rate of 
special monthly compensation from Subsection N to Subsection 
M under 38 U.S.C.A. § 1114.

3.  Whether the veteran filed a timely Notice of Disagreement 
(NOD) with respect to RO decisions in December 2002 reducing 
the disability evaluations for left ankle arthritis and 
disability of the left sciatic nerve, and denying an award 
special monthly compensation in excess of Subsection M under 
38 U.S.C.A. § 1114.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO 
implemented a proposal to reduce from 100 percent to 0 
percent the schedular rating for service connected 
osteomyelitis.  The RO also reduced the level of special 
monthly compensation from Subsection N to subsection M under 
38 U.S.C.A. § 1114.  In July 2004, the veteran appeared and 
testified via video conference transmission before the 
undersigned Acting Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing and to render a 
final determination in this case.  38 U.S.C.A. § 7102 (West 
2002).  As addressed in the remand below, the Board has added 
the issue of the timeliness of an NOD with respect to RO 
decisions in December 2002 for procedural purpose only.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.




REMAND

The initial RO determination in this case occurred by means 
of a rating decision dated September 2000.  On November 9, 
2000, the provisions of the Veterans Claims Assistance Act 
(VCAA) of 2000 were enacted into law.  Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  In pertinent part, this law 
redefined VA's notice and duty to assist requirements.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  See 
also 38 C.F.R. § 3.159(b) (2004).  The veteran's claims on 
appeal involve his entitlement to compensation benefits and, 
as addressed below, factual questions remain to be decided in 
determining his entitlement to the benefits being sought.  
The RO has not provided the veteran a VCAA letter which 
complies with the provisions of 38 U.S.C.A. § 5103 (West 
2002), and must do so prior to any further adjudication.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO's basis for the rating reduction from 100 percent to 0 
percent for osteomyelitis is its determination that the 
veteran's left lower extremity amputation performed in May 
1999 cured his active osteomyelitis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5000, NOTE (1) (2004) (a rating for 
osteomyelitis will not be applied following cure by removal 
or radical resection of the affected bone).  In so doing, the 
RO has noted that VA examinations and clinic records 
following the amputation do not show an active process of 
osteomyelitis.  

The veteran was in receipt of a 100 percent rating for active 
osteomyelitis of the left lower extremity for the time period 
from November 14, 1995 to December 1, 2000.  As the rating 
was in effect for more than 5 years, VA regulations require a 
reduction to be based upon an examination report which is as 
full and complete as the examination report on which payment 
was authorized.  38 C.F.R. § 3.344(a) (2004).  The Board 
notes that the evidence relied upon by the RO in reducing the 
evaluation for osteomyelitis do not include a comprehensive 
assessment to determine whether the osteomyelitis was cured.  
For instance, a December 2000 clinic record noted that 
complete blood count (CBC), sedimentation rate, urinalysis 
(UA), and x-ray examination of the left femur should be 
conducted to rule out active osteomyelitis.  It does not 
appear from the clinic records, however, that such findings 
were obtained.  Therefore, the Board requires a comprehensive 
VA examination in order to determine whether the veteran's 
active osteomyelitis was cured by his left lower extremity 
amputation. 

In a Statement of Accredited Representative dated June 2004, 
the veteran's representative argued that the RO erred in 
discontinuing compensable ratings for traumatic arthritis of 
the left ankle and disability of the left sciatic nerve as 
well as not assigning special monthly compensation above the 
Subsection M level under 38 U.S.C.A. § 1114.  The RO decision 
being referred to occurred in December 2002, and the veteran 
received notice of this decision in January 2003.  The Board 
finds that this issue is inextricably intertwined with the 
special monthly compensation reduction issue on appeal, and 
issue is remanded to the RO for a determination of its 
jurisdiction over the matter.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should provide the veteran a VCAA 
letter which advises him of the schedular 
criteria of Diagnostic Code 5000, the 
applicable provisions concerning entitlement 
to special monthly compensation under 
38 U.S.C.A. § 1114, and the criteria of 
38 C.F.R. § 3.344.  This letter should 
provide the veteran notice of the types of 
evidence and/or information necessary to 
substantiate the claim and the relative 
duties on the part of the veteran and VA in 
developing the claim.  The veteran should 
also be advised to submit any evidence and/or 
information in his possession which he deems 
pertinent to his claims on appeal.

2.  The RO should obtain complete VA clinic 
records from the North Little Rock and 
Fayetteville, Arkansas VA Medical Centers 
since May 2001.

3.  Following completion of the above-
mentioned development, the veteran should be 
afforded appropriate VA examination in order 
to determine whether the veteran's active 
osteomyelitis was cured by his left lower 
extremity amputation.  The examiner should be 
provided the claims folders prior to 
examination.  The examiner should be 
requested to perform any tests necessary, to 
include laboratory testing for complete blood 
count, sedimentation rate and urinalysis as 
well as x-ray examination of the left femur.  
Following completion of the above, the 
examiner should provide opinion as to whether 
the veteran's osteomyelitis was cured by his 
left lower extremity amputation in May 1999.  
A complete rationale for the opinion should 
be provided.

4.  The RO should adjudicate the issue of 
whether the veteran filed a timely NOD with 
respect to its December 2002 decision to 
reduce the disability evaluations for left 
ankle arthritis and disability of the left 
sciatic nerve, and denying an award special 
monthly compensation in excess of Subsection 
M under 38 U.S.C.A. § 1114.  The veteran 
should be provided notice of the decision and 
his rights to appeal the decision, if 
necessary.

5.  Thereafter, the RO should readjudicate 
the claims of the propriety of the rating 
reduction from 100 percent to 0 percent for 
osteomyelitis and the propriety of the 
decision to change the rate of special 
monthly compensation from Subsection N to 
Subsection M under 38 U.S.C.A. § 1114.  If 
any benefit on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




